DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 4/11/2017. It is noted, however, that applicant has not filed a certified copy of the German application as required by 37 CFR 1.55.  Ultimately, it is the applicant’s responsibility that the application is present in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heilmeier et al (EP 2000285 A2: figures 1 and 2; and lines 158-179 of the accompanying machine translation) taken together with Sturany (US 2016/0288401 A1: figures 1-2; and paragraphs 81-84 and 95).
Heilmeier et al disclose an apparatus for blow molding containers comprising: a heating furnace (13), a blow molding machine (15), and a conveyor (3) to feed the molded bottles molded by the molding machine to a filler (16).  The conveyor (3) has a cooling tube (5) having bores (6) to direct a cooling medium to the base of the molded bottles to cool the base.  Figures 2 and 2(a) illustrate a curved tube (5’) having bores.  The tube sections (5, 5’) are connected to a media connection (20) for the cooling medium.  The figures include seals and end fittings to connect the tube sections (5 and 5’).  The reference does not disclose that the tube sections (5 and 5’) are manufactured by a generative manufacturing method.
Sturany discloses a heating channel (1) having a plurality of outlets (10) that direct heated air based on the outlets onto the channel (3).  The heating channel unit (1) is produced by a 3D-laser printing method, see paragraph 95.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the tube, seals and connection fittings of Heilmeier et al by a 3D laser printing method as disclosed by Sturany as the production of an article with a central feed passage and a plurality of outlets along the length by a generative method was well known.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heilmeier et al taken together with Sturany as applied to claims 1, 2, 4-7, 11-16 and 18 above, and further in view of Danforth et al (5,738,817: figures 1 and 2; and column 13, lines 31-50).
The previous combination discloses all claimed features except for the tube being formed by a multi-jet fusion process.
Danforth et al disclose a method of forming objects by depositing metal material from two jets to form a fused deposited article, see column 13, lines 9-22 and 31-50.
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the tube of the previous combination by using a multi-jet fusion process as disclosed by Danforth et al because was a well-known manner of forming a metal object.
Allowable Subject Matter
Claims 3, 8-10, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim 3, none of the prior art teaches or suggests a fluid channel with an outlet opening in first direction and a second outlet direction different than the first direction.  The closest prior art (Heilmeier et al) discloses a plurality of outlets, but fails to disclose or suggest a second opening pointing in a different direction.
In regards to claim 8, none of the prior art of record teaches or suggests the apparatus of claim 1 wherein the fluid channel is substantially formed by the plurality of components and the outlet opening is formed as a substantially continuous outlet channel, wherein the substantially continuous outlet channel extends over at least 50% of a length of the fluid channel.  Collins et al (2015/0223418 A1) discloses a gutter (65 in figure 5) in a greenhouse, but the reference does not provide an outlet to direct cooling fluid at an object.
In regards to claim 10, none of the prior art teaches or suggests a fluid channel wherein a cross-section of the flow channel varies perpendicularly to a direction of flow of the fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129.  The examiner can normally be reached on Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ROBERT B. DAVIS
Primary Examiner
Art Unit 1743


/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        2/23/2021